DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on January 31, 2022, in response to PTO Office Action mailed on September 30, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1, 3, 5, 7, 12, and 14-18 have been amended. Claims* 23-24 are new claims. As a result, claims 1-24 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to Applicant’s amendments for claims 7 and 12-17 filed on January 31, 2022, the rejection based on 35 USC 101/112 has been withdrawn.
Applicant's arguments filed on January 31, 2022, in response to PTO Office Action mailed on September 30, 2021, have been fully considered.
	For claims amended with the limitation “process address space identifier value,” a new ground of rejection has been made in view of Kegel et al. (Publication Number US 2012/0246381 A1). 	
	However, for claims 7 and 11, the arguments are not persuasive as there is no mention of a “process address space identifier value” in the amended claims. Given the broadest reasonable interpretation (even in view of the written specification), the claims are directed to the general idea of packet descriptor modification from a first format to a second format without any specific process, settings, or feature (it is noted that claims 7 and 11 as currently worded do not necessarily require the use of the “process address space identifier value”). As the Examiner cannot see a difference between this general packet descriptor modification process and the prior arts of records, the rejection based on Korger (Publication Number US 2012/0278517 A1) stands.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claims 8-11 is directed to “as least one tangible machine-readable medium.” A broadest reasonable interpretation for the term “tangible machine-readable medium would include both statutory embodiments and non-statutory embodiments such as signals.  The word "tangible" is insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between tangible media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 11 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable in view of Korger (Publication Number US 2012/0278517 A1).
As per claim 7, Korger discloses “at least one tangible non-transitory machine-readable medium comprising a plurality of instructions that in response to being executed by a processor cause the processor to: get a packet descriptor associated with a received packet stored in a receive queue (frame within a queue with its accompanying address which is a virtual address; Page 7, paragraph 0159).”
Korger discloses “modify the packet descriptor from a first format to a second format (virtual address is converted into its physical address; Page 7, paragraph 0159).”
Korger discloses “and provide the modified packet descriptor for use in reading a packet buffer stored in the receive queue (as it pertains to de-queues and physical/virtual addresses (Page 6, paragraph 0139) and read/write pointers within the queue; Page 7, paragraph 0159), the packet buffer corresponding to the packet descriptor (frame within a queue with its accompanying address which is a virtual address; Page 7, paragraph 0159).”
As per claim 11, Korger discloses “the method of claim 1 (as disclosed by Korger and Kegel et al. above), comprising initializing the receive queue by allocating memory in a guest virtual machine for the packet descriptor and the packet buffer, creating an empty packet descriptor and empty packet buffer in the guest virtual machine, and writing the empty packet descriptor and empty packet buffer to the receive queue (done during the determining of addresses; Page 3, paragraphs 0047-0052; Page 4, paragraphs 0067-0075).” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 6, 9, 11, 18, 21, and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Korger (Publication Number US 2012/0278517 A1) in view of Kegel et al. (Publication Number US 2012/0246381 A1).
As per claim 1, Korger discloses “a method comprising: getting a packet descriptor associated with a received packet stored in a receive queue (frame within a queue with its accompanying address which is a virtual address; Page 7, paragraph 0159).”
Korger discloses “and providing the modified packet descriptor for use in reading a packet buffer stored in the receive queue (as it pertains to de-queues and physical/virtual addresses (Page 6, paragraph 0139) and read/write pointers within the queue; Page 7, paragraph 0159), the packet buffer corresponding to the packet descriptor (frame within a queue with its accompanying address which is a virtual address; Page 7, paragraph 0159).” 
However, Korger does not disclose “modifying the packet descriptor from a first format to a second format based on a process address space identifier value” or “wherein multiple process address space identifiers are associated with the receive queue.”
Kegel et al. discloses “modifying the packet descriptor from a first format to a second format based on a process address space identifier value (translating a guest virtual address (GVA) to a corresponding guest physical address (GPA) using a guest address translation table according to a process address space identifier associated with an address translation transaction associated with an I/O device; Abstract, lines 5-9).”
Kegel et al. discloses “wherein multiple process address space identifiers are associated with the receive queue (the process address space identifier 528 may be used to identify an application address space within a guest virtual machine (VM), and may be used on an I/O device C 254 to isolate concurrent contexts residing in shared local memory (Paragraph 0099). The ‘concurrent contexts’ within ‘shared local memory’ indicates that different addresses and descriptors are accessed from the same memory space).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Korger and Kegel et al. in order allow exclusive access by devices while lessening degraded performance due to overhead processes [Paragraphs 0011-0012].
As per claim 4 and 21, Kegel et al. discloses “the method of claim 1 (as disclosed by Korger and Kegel et al. above), comprising translating an address of the packet buffer based at least in part on a first process address space identifier from a guest virtual address space to a host physical address space (translating a guest virtual address (GVA) to a corresponding guest physical address (GPA) using a guest address translation table according to a process address space identifier associated with an address translation transaction associated with an I/O device; Abstract, lines 5-9).” 
As per claims 6 and 11, Korger discloses “the method of claim 1 (as disclosed by Korger and Kegel et al. above), comprising initializing the receive queue by allocating memory in a guest virtual machine for the packet descriptor and the packet buffer, creating an empty packet descriptor and empty packet buffer in the guest virtual machine, and writing the empty packet descriptor and empty packet buffer to the receive queue (done during the determining of addresses; Page 3, paragraphs 0047-0052; Page 4, paragraphs 0067-0075).”
As per claim 9, Korger discloses “the at least one tangible machine-readable medium of claim 7 (as disclosed by Korger above).”
However, Korger does not disclose “comprising translating an address of the packet buffer based at least in part on a first process address space identifier from a guest virtual address space to a host physical address space.”
Kegel et al. discloses “comprising translating an address of the packet buffer based at least in part on a first process address space identifier from a guest virtual address space to a host physical address space (translating a guest virtual address (GVA) to a corresponding guest physical address (GPA) using a guest address translation table according to a process address space identifier associated with an address translation transaction associated with an I/O device; Abstract, lines 5-9).” 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Korger and Kegel et al. in order allow exclusive access by devices while lessening degraded performance due to overhead processes [Paragraphs 0011-0012].
As per claim 18, Korger discloses “a method comprising: getting a packet descriptor associated with a packet to be transmitted, the packet descriptor stored in a transmit queue (frame within a queue with its accompanying address which is a virtual address; Page 7, paragraph 0159).”
Korger discloses “and providing the modified packet descriptor for use in transmitting a packet buffer stored in the transmit queue, the packet buffer corresponding to the packet descriptor (frame within a queue with its accompanying address which is a virtual address; Page 7, paragraph 0159).”
However, Korger does not disclose “modifying the packet descriptor from a second format to a first format based on a process address space identifier value” or “wherein multiple process address space identifiers are associated with the transmit queue.”
Kegel et al. discloses “modifying the packet descriptor from a second format to a first format based on a process address space identifier value (translating a guest virtual address (GVA) to a corresponding guest physical address (GPA) using a guest address translation table according to a process address space identifier associated with an address translation transaction associated with an I/O device; Abstract, lines 5-9).”
	Kegel et al. discloses “wherein multiple process address space identifiers are associated with the transmit queue the process address space identifier 528 may be used to identify an application address space within a guest virtual machine (VM), and may be used on an I/O device C 254 to isolate concurrent contexts residing in shared local memory (Paragraph 0099). The ‘concurrent contexts’ within ‘shared local memory’ indicates that different addresses and descriptors are accessed from the same memory space).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Korger and Kegel et al. in order allow exclusive access by devices while lessening degraded performance due to overhead processes [Paragraphs 0011-0012].
As per claim 23, Korger discloses “the at least one tangible machine-readable medium of claim 7 (as disclosed by Korger above).” However, Korger does not disclose “wherein multiple process address space identifiers are allocated to an Assignable Device Interface (ADI) associated with a shared device.”  
Kegel et al. discloses “wherein multiple process address space identifiers are allocated to an Assignable Device Interface (ADI) associated with a shared device (the process address space identifier 528 may be used to identify an application address space within a guest virtual machine (VM), and may be used on an I/O device C 254 to isolate concurrent contexts residing in shared local memory (Paragraph 0099). The ‘concurrent contexts’ within ‘shared local memory’ indicates that different addresses and descriptors are accessed from the same memory space).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Korger and Kegel et al. in order allow exclusive access by devices while lessening degraded performance due to overhead processes [Paragraphs 0011-0012].
As per claim 24, Kegel et al. discloses “the at least one tangible machine-readable medium of claim 23, wherein an ADI is consistent with a Scalable Input/Output (I/O) Virtualization (S-IOV) architecture (where the number of virtual machines in a given embodiment may vary; Paragraph 0019).”
Claims 2-3, 5, 12-17, 19-20, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Korger (Publication Number US 2012/0278517 A1) and Kegel et al. (Publication Number US 2012/0246381 A1) in view of Kissell et al. (Patent Number US 9,542,350 B1).
As per claims 2, 13, and 19, Korger and Kegel et al. discloses “the method of claim 1 (as disclosed by Korger and Kegel et al. above).” Though Korger discloses the use of virtual addresses and physical addresses [Page 7, paragraph 0159], Korger and Kegel et al. do not disclose a physical function or a virtual machine as disclosed in the limitation “wherein the first format comprises a physical function format and the second format comprises a guest virtual machine format.”
Kissell et al. discloses a physical function or a virtual machine as disclosed in the limitation “wherein the first format comprises a physical function format and the second format comprises a guest virtual machine format (virtual function 220 with physical function 210; Column 6, lines 2-18).”
Korger and Kissell et al. are analogous art in that they in the field of systems handling virtual and physical addresses.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Korger and Kegel et al. with elements of Kissell et al. to fulfill the need for fault containment and security [Column 1, lines 36-40].
As per claims 3 and 20, Kissell et al. discloses “the method of claim 2 (as disclosed by Korger, Kegel et al., and Kissell et al. above), wherein the physical function comprises an I/O device, and comprising the I/O device storing the received packet into the receive queue and updating the packet descriptor (sorter/switch 260 of device 110 that handles packet 300 within an environment consisting of virtual function 220; FIG. 3; Column 5, lines 63-67 to Column 6, lines 1-18).”
As per claims 5 and 22, Korger discloses “the method of claim 1 (as disclosed by Korger and Kegel et al. above), comprising translating an address of the packet descriptor based at least in part on a second process address space identifier from a [guest] virtual address space to a [host] physical address space (Page 3, paragraphs 0044-0045; Page 7, paragraph 0159).”
Kegel et al. discloses “wherein the second process address space identifier is separate from the first process address space identifier (the process address space identifier 528 may be used to identify an application address space within a guest virtual machine (VM), and may be used on an I/O device C 254 to isolate concurrent contexts residing in shared local memory (Paragraph 0099). The ‘concurrent contexts’ within ‘shared local memory’ indicates that different addresses and descriptors are accessed from the same memory space).”
Though Korger discloses the use of virtual addresses and physical addresses [Page 7, paragraph 0159], Korger and Kegel et al. does not disclose a guest virtual address or a host physical address.
Kissell et al. discloses a guest virtual address or a host physical address [virtual function 220 with physical function 210; Column 6, lines 2-18].
Korger and Kissell et al. are analogous art in that they in the field of systems handling virtual and physical addresses.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Korger and Kegel et al. with elements of Kissell et al. to fulfill the need for fault containment and security [Column 1, lines 36-40].
As per claim 12, Korger discloses “a computing platform comprising: at least one processor and a machine-readable storage storing instructions, the instructions executable by the at least one processor to: execute a host driver to get a packet descriptor associated with a received packet stored in a receive queue (frame within a queue with its accompanying address which is a virtual address; Page 7, paragraph 0159).”
Korger discloses “and a [guest virtual machine] including a guest driver coupled to the [host driver], the guest driver to access the modified packet descriptor and to read a packet buffer stored in the receive queue using the modified packet descriptor, the packet buffer corresponding to the packet descriptor (frame within a queue with its accompanying address which is a virtual address; Page 7, paragraph 0159).”
However, Korger does not disclose “and to modify the packet descriptor from a first format to a second format based on a process address space identifier value” or “wherein multiple process address space identifiers are associated with the receive queue.”
Kegel et al. discloses “and to modify the packet descriptor from a first format to a second format based on a process address space identifier value translating a guest virtual address (GVA) to a corresponding guest physical address (GPA) using a guest address translation table according to a process address space identifier associated with an address translation transaction associated with an I/O device; Abstract, lines 5-9).”
Kegel et al. discloses “wherein multiple process address space identifiers are associated with the receive queue (the process address space identifier 528 may be used to identify an application address space within a guest virtual machine (VM), and may be used on an I/O device C 254 to isolate concurrent contexts residing in shared local memory (Paragraph 0099). The ‘concurrent contexts’ within ‘shared local memory’ indicates that different addresses and descriptors are accessed from the same memory space).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Korger and Kegel et al. in order allow exclusive access by devices while lessening degraded performance due to overhead processes [Paragraphs 0011-0012].
Though Korger discloses the use of virtual addresses and physical addresses [Page 7, paragraph 0159], Korger and Kegel et al. do not disclose a guest virtual machine or a host driver.
Kissell et al. discloses a guest virtual machine or a host driver [virtual function 220 with physical function 210; Column 6, lines 2-18].
Korger and Kissell et al. are analogous art in that they in the field of systems handling virtual and physical addresses.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Korger and Kegel et al. with elements of Kissell et al. to fulfill the need for fault containment and security [Column 1, lines 36-40].
As per claim 14, Kissell et al. discloses “the computing platform of claim 13 (as disclosed by Korger, Kegel et al., and Kissell et al. above), comprising an I/O device to store packet descriptors in the physical function format, the I/O device to store the received packet into the receive queue and update the packet descriptor (sorter/switch 260 of device 110 that handles packet 300 within an environment consisting of virtual function 220; FIG. 3; Column 5, lines 63-67 to Column 6, lines 1-18).”  
As per claim 15, Korger discloses “the computing platform of claim 12 (as disclosed by Korger, Kegel et al., and Kissell et al. above), comprising an I/O memory management unit to communicate with the guest driver and to translate an address of the packet buffer based at least in part on a first process address space identifier from a guest virtual address space to a host physical address space (Page 3, paragraphs 0044-0045; Page 7, paragraph 0159).”  
As per claim 16, Korger discloses “the computing platform of claim 12 (as disclosed by Korger, Kegel et al., and Kissell et al. above), comprising an I/O memory management unit to communicated with the host driver and to translate an address of the packet descriptor based at least in part on a second process address space identifier from a guest virtual address space to a host physical address space (Page 7, paragraph 0159).”
As per claim 17, Korger discloses “the computing platform of claim 12 (as disclosed by Korger, Kegel et al., and Kissell et al. above), wherein the guest driver is to initialize the receive queue by allocate memory in a guest virtual machine for the packet descriptor and the packet buffer, create an empty packet descriptor and empty packet buffer in the guest virtual machine, and write the empty packet descriptor and empty packet buffer to the receive queue (done during the determining of addresses; Page 3, paragraphs 0047-0052; Page 4, paragraphs 0067-0075).”
Claims 8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Korger (Publication Number US 2012/0278517 A1) in view of Kissell et al. (Patent Number US 9,542,350 B1).
As per claim 8, Korger discloses “the at least one tangible machine-reable medium of claim 7 (as disclosed by Korger above).” Though Korger discloses the use of virtual addresses and physical addresses [Page 7, paragraph 0159], Korger does not disclose a physical function or a virtual machine as disclosed in the limitation “wherein the first format comprises a physical function format and the second format comprises a guest virtual machine format.”
Kissell et al. discloses a physical function or a virtual machine as disclosed in the limitation “wherein the first format comprises a physical function format and the second format comprises a guest virtual machine format (virtual function 220 with physical function 210; Column 6, lines 2-18).”
Korger and Kissell et al. are analogous art in that they in the field of systems handling virtual and physical addresses.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Korger and Kissell et al. to fulfill the need for fault containment and security [Column 1, lines 36-40].
As per claim 10, Korger discloses “the at least one tangible machine-reable medium of claim 7 (as disclosed by Korger above), comprising translating an address of the packet descriptor based at least in part on a second process address space identifier from a [guest] virtual address space to a [host] physical address space (Page 3, paragraphs 0044-0045; Page 7, paragraph 0159).”
Korger discloses “wherein the second process address space identifier is separate from the firs process address space identifier (frame within a queue with its accompanying address which is a virtual address; Page 7, paragraph 0159).”
Though Korger discloses the use of virtual addresses and physical addresses [Page 7, paragraph 0159], Korger does not disclose a guest virtual address or a host physical address.
Kissell et al. discloses a guest virtual address or a host physical address [virtual function 220 with physical function 210; Column 6, lines 2-18].
Korger and Kissell et al. are analogous art in that they in the field of systems handling virtual and physical addresses.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Korger and Kissell et al. to fulfill the need for fault containment and security [Column 1, lines 36-40].

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated October 4, 2021; October 15, 2021; November 3, 2021; December 21, 2021; and January 28, 2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to packet descriptor modification:
U.S. PATENT NUMBERS:
2011/0022818 A1 – [Abstract; Paragraph 0007]
2018/0011651 A1 – [Paragraphs 0063 and 0068]
CONCLUDING REMARKS
Conclusions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        May 3, 2022

/Farley Abad/Primary Examiner, Art Unit 2181